DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2014/0152146, cited by the applicant) and Meltaus et al. (US 2014/0312994) and further in view of Kenji et al. (WO 9749182).
Regarding claims 1 & 17, Kimura (i.e. Fig. 1A) discloses an acoustic wave device comprising:
a substrate (2),
a multilayer film on the substrate (3),
an LT layer (4) configured by a single crystal of LiTaO on the multilayer film, and
an IDT electrode (5) on the LT layer, wherein
a thickness of the LT layer (§0042, TABLE 6) is 0.3 or less (0.4 um which is 0.1), where  (6 um) is two times a pitch (3 um) of electrode fingers in the IDT electrode (4),

    PNG
    media_image1.png
    741
    1098
    media_image1.png
    Greyscale

Fig. 1A of Kimura reproduced for ease of reference.
Euler angles of the LT layer are (0°, 12° to 48°, 0°) which includes the claimed range of (0°±20°, -5° to 65°, 0°±10°). 
In regards to the inequality 

    PNG
    media_image2.png
    43
    727
    media_image2.png
    Greyscale

of claim 17, please note, with ψ =00 and n =0, φ =-1200 adequately describes the Euler angles for the LT layer. Although Kimura identified φ = 0° and 90° options for two different modes of wave propagation, various combinations of Euler angle optimization is well known in the art for specific performance matrices. As an example, Kenji describes the range of Euler angles in wide variety of ranges for a surface acoustic wave device having interdigital type electrodes on the surface of a substrate composed of a single crystal of Langasite for a small temperature coefficient TCV, a large electromechanical coupling coefficient k2, and a slow SAW speed by optimizing the combination of the cutting angle of the substrate from the single crystal and the surface acoustic wave propagating direction. Kenji demonstrates optimum range for Φ= -120-0° for trigonal Langasite single crystal. 
A person of ordinary skill in the art would find it obvious to try different combinations of Euler angles for the LT piezoelectric thin plate for specific performance matrices and Φ= -120-0°, θ=12° to 48°, ψ= 0° could be found optimum for a specific design goal. Since the invention didn’t specify the critical nature of choosing Φ= -120° as opposed to other ranges, a person of ordinary skill would find specific design needs to reach to an optimum within the range of Φ= -120-0° for specific performance needs.
Returning back to the discussion of limitations of claim 1 and 17, Kimura also teaches a multilayer film (3) is configured by alternately stacking at least one first layer (SiO2 as low impedance layers) and at least one second layer (high acoustic-impedance layers made of any one material selected from the group consisting of W, LiTaO3, Al2O3, AlN, LiNbO3, SiN, and ZnO).
the first layer is comprised of SiO2, and
Kimura’s list of second layer high acoustic impedance materials, however, excludes any of the materials such as Ta2O5, HfO2, ZrO2, TiO2, and MgO claimed by the invention.
Kimura also teaches use of Ta2O5 as a buffer layer between the thin piezoelectric film of LT and the alternate stack of low and high acoustic impedance multilayer film. 
Ta2O5 is well known as one of the high acoustic impedance materials in the art used in low and high impedance stacks and one can refer to Meltaus where along with known high acoustic impedance reflector material Ta2O5 included (Meltaus §0114) for applications in multilayer film stack of alternate reflector layers (75 in Fig. 7a) of low and high acoustic impedance (as taught in the invention) for acoustic resonators.
It would have been obvious, therefore, to a person of ordinary skill in the art to be able to include Ta2O5 in the list of high impedance materials along with W, Mo, AIN, ZnO as taught by Meltaus as an art recognized substitute of equivalence without altering the performance of Kimura.
Hence taking the secondary and tertiary prior arts Kenji and Meltaus in to consideration and incorporating the necessary teachings of Kenji for Euler angle, φ =-1200 and teaching of Meltaus of application of Ta2O5 as a high impedance material, Kimura can be obviously modified to teach on all the limitations of claims 1 and 17 of the current invention as a simple design variation of Kimura’s SAW resonator using art recognized substitution of equivalents.
As a consequence of such substitution the resultant combination regarding claim 16, teaches per table 6 of Kimura (the thickness of different layers for different modes A1, S0 or SH0 of acoustic waves) the thicknesses of the plurality of electrode fingers are 0. 02 to 0.07 which substantially covers the required claim range of 0.02 to 0.085
Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (cited by the applicant), Kenji and Meltaus and further in view of Takamine (US20180123565).

    PNG
    media_image3.png
    588
    1025
    media_image3.png
    Greyscale

Fig. 10 of Takamine reproduced for ease of reference
Regarding claims 18 and 19, The resultant combination of Kimura, Kenji and Meltaus discloses the claimed invention; Although, Kimura does not explicitly mention the application of the SAW resonator in a Multiplexer to feed an antenna in a wireless communication equipment, Kimura teaches the application of the resonators in bandpass filters for wireless communication system (§0002).
Takamine teaches in Fig. 10, the application SAW resonators such as Kimura’s in a communication apparatus (70) comprising an antenna where a duplexer (1, a special type of multiplexer) comprising a transmission filter (10) made out of a plurality of SAW resonators and Reception filter (20) made out of a plurality of SAW resonators in which the antenna terminal (31) of the multiplexer is connected to the antenna (2), and an IC (RFIC 3) which is connected with respect to the transmission filter (10) and the reception filter (20) on a side opposite to the antenna terminal (31) about a signal route and the transmission filter and the reception filter comprises plurality of the SAW acoustic wave device similar to the ones of Kimura.
Knowing the application of Kimura’s SAW resonators in designing bandpass filters it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply plurality of SAW resonator in ladder filter configurations to design bandpass filters for transmit and receive bands in duplexer arrangement and apply that in a communication apparatus as shown in Fig. 10 of Takamine. Such an application is one of the most common application of SAW resonators in wireless communication applications for mobile terminals and as such suggests the obviousness of such application. 
Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-15 are allowable since although the first layer (SiO2) thickness taught by Kimura in Table 5 matches the claimed range, neither Kimura nor Meltaus explicitly teaches the layer thickness combinations of LT, the first and the second within the ranges required per claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843